NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10431

                Plaintiff-Appellee,             D.C. No. 4:91-cr-00446-FRZ

 v.
                                                MEMORANDUM*
FELIPE DE JESUS CORONA-VERBERA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Frank R. Zapata, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Felipe de Jesus Corona-Verbera appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Corona-Verbera contends that he is eligible for a sentence reduction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Corona-Verbera was

convicted of offenses involving approximately 924 kilograms of cocaine. Even

after Amendment 782, the base offense level for that drug amount is 38. See

U.S.S.G. § 2D1.1(c)(1) (2014). Because Amendment 782 did not lower Corona-

Verbera’s applicable guideline range, the district court correctly concluded that he

is ineligible for a sentence reduction. See 18 U.S.C. § 3582(c)(2); U.S.S.G.

§ 1B1.10(a)(2)(B); Leniear, 574 F.3d at 673-74. Contrary to Corona-Verbera’s

contention, once the district court determined his ineligibility, it was not required

to consider the sentencing factors under 18 U.S.C. § 3553(a) before denying his

section 3582(c)(2) motion. See Dillon v. United States, 560 U.S. 817, 826 (2010)

(the court first must determine that a sentence reduction under section 3582 is

consistent with section 1B1.10 before it may consider whether the authorized

reduction is warranted under the section 3553(a) factors).

      AFFIRMED.




                                           2                                    17-10431